DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
Figures 1-4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  The Specification supports the fact that Figs. 1-4 represent the prior art because the description of these figures refer to “a conventional wafer container”  and an analysis of the contamination on the wafers as a result of using the conventional wafer container. 
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “second ridge of a bottom wafer” as recited in Claim 20 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10, 15-16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites,” The wafer container of claim 1, further comprising at least one support ring supporting the carrier layer, the support ring comprising an inner diameter that is greater than the inner diameter of the wafer separator ring and an outer diameter that is at least as great as, or greater than, the outer diameter of the wafer separator ring.”  There is no antecedent basis for “the carrier layer” because this term in not found in Claim 1.  
Claim 16 recites, “A wafer separator ring comprising: a top surface and a bottom surface defining a thickness there between extending in a first direction, at least one ridge positioned thereon, wherein the wafer separator ring is configured to encircle a wafer in a second direction that is substantially perpendicular to the first direction, wherein the thickness of the wafer separator ring is about 0.3 mm - 1.4 mm; and the wafer separator ring comprising an inner side wall and an outer side wall defined by an inner diameter and an outer diameter in the second direction, respectively, wherein the inner diameter of the wafer separator ring is greater than is greater than 300 mm.”  The phrase “is greater than” is duplicated in the last limitation. 
Claim 15 recites, “The wafer container of claim 14, wherein the adhesive polymer material comprises polyethylene terephthalate material.”  There is no antecedent basis for the “adhesive polymer material” because Claim 14 uses the term “adhesive material”. 
Claim 20 recites, The method claim 19, the stacking of the plurality of wafers further comprising positioning a top wafer on a second ridge of a bottom wafer.”  While this exact language is found in the Specification (see paragraph [00049]), none of the figures show a wafer having any ridges, nor do they show stacking a top wafer on the second ridge of a bottom wafer.   Moreover, Claim 19 recites “providing a separator ring encircling each wafer” and “wherein the wafer separator ring comprises: a top surface and a bottom surface defining a thickness there between extending in the first direction, which is greater than a thickness of the wafer it is encircling”, it is unclear as to how the top wafer can rest on the second ridges of the bottom wafer since the thickness of the separator ring would prevent the top wafer from contacting the bottom wafer.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8-9, and 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Esteron et al., US 10,811,292, in view of Lei et al, US 8,912,075.
With regard to Claims 1 and 8, Esteron discloses a wafer container (100, Figs. 1-11, C2, L39 – C9, L13) comprising: 
a housing (103, 104, 105, Figs. 1) configured for transporting a plurality of wafers (106), wherein the plurality of wafers are stacked on a base (103) of the housing in a first direction (Fig. 1); 
a plurality of wafer separator rings (110, 112, Figs. 1, 4-11) ; 
each of the wafer separator rings configured to encircle a wafer of the plurality of wafers in a second direction that is substantially perpendicular to the first direction (Figs. 7-11), 
each of the wafer separator rings comprising a top surface and a bottom surface and defining a thickness there between extending in the first direction (Figs. 7-11); and 
each of the wafer separator rings comprising an inner side wall and an outer side wall defined by an inner diameter and an outer diameter, respectively, in the second direction, wherein the inner diameter of the wafer separator ring is greater than the diameter of the wafer and configured to be spaced apart from the wafer it is encircling (Figs. 7-11).
Esteron fails to teach that the wafer separator ring has a diameter of greater than 300 mm and a thickness between 0.3 mm – 1.4 mm, and that the inner diameter of the wafer separator ring is at least 0.01 mm greater than an outer diameter of the wafer it is encircling.  Lei discloses an apparatus for holding a wafer (108, Fig. 1; 206, Fig. 2,  406, Fig. 4a; C3, L50 – C20, L59) that is supported on a carrier layer (104, Fig. 1; 204, Fig. 2, 402, Fig. 4A), the apparatus having a wafer ring (106, Fig. 1; 202, Fig. 2; 404, Fig. 4a) that encircles the wafer.  Lei further teaches shows that the outer diameter of the wafer ring is 380 mm (Fig. 4), with the wafer being encircled by the ring with a space there between, which at least implies that the wafer is about 300 mm, and that the inner diameter of the wafer ring is greater than 300 mm and the inner diameter of the wafer separator ring is at least 0.01 mm greater than an outer diameter of the wafer it is encircling (Fig. 4).  In addition, Lei teaches that wafers are susceptible to warp on its edges (110, Fig. 1, C4, L5-20) and that this warpage can range between 100 - 300 microns (0.1 - .3 mm), and because Fig. 1 shows that the wafer ring (106) is larger than the thickness of the wafer even with this warpage, the ring would have a thickness of about 0.3-1.4 mm.  It would have been obvious to one of ordinary skill in the art, to provide a wafer separator ring having an inner diameter  greater than 300 mm, because 300 mm wafers are well known and often used in the  semiconductor manufacturing field (e.g., see US 2012/0080832 (Tables 1A, 1B; and             US 2018/0012767, Fig. 4, [0036]), and the ordinarily skilled artisan would recognize that a wafer separator ring would require an inner diameter of greater than 300 mm, in order for the ring to encircle a wafer having a diameter of 300mm.  In addition, it would have been obvious to one of ordinary skill in the art, to provide a wafer separator ring having a thickness of about 0.3 mm – 1.4 mm because the horizontal plane of the ring would be above the horizontal plane of the wafer, even if the edges are warped, as taught by Lei (Fig. 1). 
    With regard to Claim 9, Esteron discloses that the wafer container includes a plurality of wafers (Figs. 1, 11).
With regard to Claim 12, Esteron discloses wherein each wafer (106) of the plurality of wafers comprises a plurality of dies (107) with solder bumps (330) disposed on the plurality of dies (Fig. 3, C6, L18 – C7, L31).
With regard to Claims 13 and 14, Esteron discloses a plurality of carrier layers (108) that include an adhesive (C3, L15-21), wherein each wafer (106) of the plurality of wafers is configured to be disposed on each of the carrier layer (108, Fig. 1).


Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Esteron in view of Lei, as applied to Claim 1 and further in view of T. Yajima et al., US 2007/0284282 .  While the combination of Esteron and Lei discloses wafer separator rings that are rigid (i.e., both disclose metal rings), the combination fails to teach a wafer separator ring that comprises a polymer material.  T. Yajima discloses a wafer container (Figs. 1-10, [0029]-[0058]) for holding a plurality of wafers (W, 90, Fig. 9) that includes a plurality of wafer support rings (10) that comprise a polymer material, specifically polycarbonate ([0031]).  It would have been obvious to one of ordinary skill in the art to modify the Esteron/Lei wafer container such that the wafer separator ring was made from a polymer, specifically polycarbonate, because polycarbonate is also a rigid material and also has a number or other desirable characteristics such as being lightweight, durable, and provides good electrical insulation, the latter being desirable when being used to support electrical components such as semiconductor wafers.  The ordinarily skilled artisan would recognize the advantages of using polycarbonate in the wafer separator ring and would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  

11.	Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Esteron in view of Lei, as applied to Claim 1 and further in view of Kirkland, et al., US 10,896,834.  Claims 16, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esteron in view of Lei and Kirkland.  The combination of Esteron and Lei teaches a wafer container having a wafer separator ring and a method for stacking wafers that includes providing the wafer container and wafer separator ring and stacking the combined wafer and wafer separation rings as described for Claim 1.  However, the combination fails to teach a wafer separator ring having at least one ridge. Kirkland discloses a wafer container (30, Figs. 1-28, C8, L39 – C20, L67) that includes a housing (32, 34, Figs. 1-5) and a plurality of wafer separator rings (32a, Fig. 1, 60, Figs. 6-9), wherein the wafer separator rings comprise a first ridge (91) positioned along the inner side wall of the wafer separator ring (Fig. 8) and a second ridge (70) positioned along the tope surface of the wafer separator ring (Figs. 7-8).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to modify the wafer separator rings of Esteron and Lei to include two ridges because it would allow the wafer separator rings to be stacked together in a nestled arrangement as taught by Kirkland (Fig. 9), thereby helping to keep the stack oriented during transit. 
12.	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Esteron in view of Lei, as applied to Claim 1 and further in view of Niederhofer et al., US 2018/0033665.  The combination of Esteron and Lei fail to teach a support ring.  Niederhofer discloses a wafer container (Figs. 1-10, [0031]-[0249]  for holding a stack of wafers (102, Figs. 1, 8) that includes at least one support ring (204R, [0041]; 104S, 204S, Figs. 8A-9C) that supports a carrier layer (104F, 204F, the support ring supporting the carrier layer of an adjacent wafer (102, as shown for example in Fig. 8A), a wafer separator ring (880), the support ring having an inner diameter that is greater than the inner diameter (the region between 880K and 880I, as shown in Fig. 8A) and outer diameter of the wafer support ring (880A, 880As, Fig. 8A), the support ring comprising a metal material ([0041]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention to include a support ring because it would provide a more secure way to separate each wafer from each other while providing a free space (884) above each wafer, as shown by Niederhofer (Fig. 8A).

13.	Claims 17 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Esteron in view of Lei and Kirkland, as applied to Claim 16, and further in view of T. Yajima.  While the combination of Esteron, Lei, and Kirkland discloses wafer separator rings that are rigid, the combination fails to teach a wafer separator ring that comprises a polymer material.  T. Yajima discloses a wafer container (Figs. 1-10, [0029]-[0058]) for holding a plurality of wafers (W, 90, Fig. 9) that includes a plurality of wafer support rings (10) that comprise a polymer material, specifically polycarbonate ([0031]).  It would have been obvious to one of ordinary skill in the art to modify the Esteron/Lei/Kirkland wafer separator ring such that it was made from a polymer, specifically polycarbonate, because polycarbonate is also a rigid material and also has a number or other desirable characteristics such as being lightweight, durable, and provides good electrical insulation, the latter being desirable when being used to support electrical components such as semiconductor wafers.  The ordinarily skilled artisan would recognize the advantages of using polycarbonate in the wafer separator ring and would be able to make this modification using known methods and the modification would yield nothing more than predictable results.  
14.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Esteron  in view of Lei, as applied to Claims 1/13/14, and further in view of K. Yajima et al., US 2004/0097053.  While the combination of Esteron and Lei discloses a carrier a layer comprising and adhesive material, the combination fails to teach that the adhesive material is polyethylene terephthalate.  K. Yajima discloses a device for holding a wafer (W) that uses polyethylene terephthalate as an adhesive material (Fig. 3, [0027]-[0029]).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of Applicant’s invention, to use polyethylene terephthalate as the adhesive material because polyethylene terephthalate is a rigid material  that prevents cracking or chipping of the wafer during transport, as taught by K. Yajima ([0029])

 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See US 2012/0080832 and  US 2018/0012767, as described above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652